DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 05/10/2021 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Non-Statutory Obvious Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 15 of co-pending Application No. 16/925,004 in view of Yildiz et al. (US Patent No. 10,345,902) and Phillips (US Pub 2020/0151308 A1). 
Regarding claim 1
The present application
The reference application (16/925,004)
Claim 1: A system for wireless communication between a brain activity monitoring system and a resource, the system comprising: at least one memory device; at least one communication device connected to a communications network; at least one processing device operatively coupled to the at least one memory device; and a module stored in the at least one memory device comprising executable instructions that when 

receive a first brain activity signal that indicates the user's response to the request for the password; 

determine, based on the first brain activity signal, that the first brain activity signal indicates the password associated with the resource account; 

receive, based on transmitting the notification, a second brain activity signal that indicates a resource transaction that the user desires to complete; 





determine, based on the second brain activity signal, the resource transaction that the user desires to complete; 


transmit, based on the determined resource transaction that the user desires to complete, a request that the user confirm that the determined resource transaction is the resource transaction that the user desires to complete; and 

execute, based on receiving a third brain activity signal that indicates the determined resource transaction is the resource transaction that the user desires to complete, the resource transaction.
Claim 1: A system for system for wireless communication between a brain activity monitoring system and a resource distribution device, the system comprising: at least one memory device; at least one communication device connected to a communications network; at least one processing device operatively coupled to the at least one memory device; and a module stored in the at least one memory device comprising executable instructions that when 

receive, based on a first brain activity signal from a brain activity measuring device associated with a user, a transmission that indicates a resource account and a password; 
determine, based on the first brain activity signal, that the password is associated with the resource account; 

determine, based on a second brain activity signal, a resource transaction associated with the resource account that the user desires to complete; determine an available resource distribution device associated with a resource network that can complete the determined resource transaction that the user desires to complete; 

determine, based on a second brain activity signal, a resource transaction associated with the resource account that the user desires to complete; 

transmit, to a networked device associated with the user, a confirmation that the determined resource transaction is accurate and an indication of the available resource distribution device; 



process, based on a third brain activity signal that indicates the user confirmed the determined resource transaction is accurate, the determined resource transaction; and execute the determined resource transaction based on receiving an indication that the user is proximate to the available resource distribution device.


Claim 1 of the reference application does not recite “transmit, based on determining that a user is utilizing a brain activity measuring device associated with a resource application, a request for a password associated with a resource account associated with the user”.
	Yildiz teaches that “transmit, based on determining that a user is utilizing a brain activity measuring device associated with a resource application, a request for a password associated with the user” (In the Abstract, Fig.4,  Yildiz discloses a method of detecting a brain wave (step 404, Fig.4), and prompting a user for valid user credentials).

	Claim 1 of the reference application does not recite “transmit a notification that indicates confirmation that the first brain activity signal indicated the password associated with the resource account and indicates a request for a transaction that the user desires to complete”.
	Phillips teaches that “transmit a notification that indicates confirmation that the first brain activity signal indicated the password associated with the resource account and indicates a request for a transaction that the user desires to complete” (Fig.4, Phillips discloses a process of authenticating a user using a brain activity measurement. An authentication service computing system receives a brain activity data (step 425), determines whether the identity of the use can be confirmed (step 440), and sends result of authentication to a biometric application. After the identity of the user has been verified, a transaction is authorized (see para. [0116,0117]).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the claim 1 of the reference application to include the method of Phillips of sending a result of verifying a user’s identity to a biometric application; and authorizing a transaction upon the verification result. The motivation would have been in order to improve the security of the banking activity.
This is a provisional nonstatutory double patenting rejection.
Regarding claim 15; claim 15 of the present application is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 15 of co-pending Application No. 16/925,004 in view of Yildiz et al. (US Patent No. 10,345,902) and Phillips (US Pub 2020/0151308 A1) based on the same analysis as the rejection of claim 1.
	Claims 2-14,16-20 are rejected as being dependent upon base claims 1 and 15.
Reasons for Allowance
Claims 1-20 are allowed if overcoming the double patenting rejection.
The following is an examiner’s statement of reasons for allowance: 
Yildiz et al. (US Patent No. 10,345,902) teaches a system for wirelessly communication between a brain activity monitoring system and a resource (see Abstract, a system for communicating between a brain wave detection controller and a head mounted display device), the system comprising: at least one memory device (see Abstract, a memory 104, Fig.1), at least one communication device connected to a communication network (Fig.1, a network interface device 120 is connected to a network 128), at least one processing device coupled to the memory (a processor 102, Fig.1), a module (a module 124 stored executable code instructions) stored in the memory device comprising executable instructions that when executed by the at least one processing device, cause the at least one processing device to: transmit, based on determining a user is utilizing a brain activity measuring device associated with a resource application (see Abstract, the brain wave detection controller detects a brain wave pattern signal and determines if the brain wave pattern signal is identified as a brain wave pattern, prompting the user for valid user credentials).
Phillips (US Pub 2020/0151308 A1) teaches a method of obtaining brain activity data from a brain activity sensing system (step 410, Fig.4); sending the brain activity data to an authentication service computing system; determining whether the identity of a user can be confirmed based on 
However, Yildiz and Phillips do not teach “receive, based on transmitting the notification, a second brain activity signal that indicates a resource transaction that the user desires to complete; determine, based on the second brain activity signal, the resource transaction that the user desires to complete; transmit, based on the determined resource transaction that the user desires to complete, a request that the user confirm that the determined resource transaction is the resource transaction that the user desires to complete; and execute, based on receiving a third brain activity signal that indicates the determined resource transaction is the resource transaction that the user desires to complete, the resource transaction” as recited in claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furman et al. (US Pub 2018/0012009 A1) discloses a brain computer interface for prompting a ser to undergo a verification process.
	Chen et al. (US Pub 2019/0377859 A1) discloses a method of matching a brain pattern sequence with a predetermined password to allow access to a system.
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691                                                                                                                                                                                                        
/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691